Citation Nr: 1748322	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.G.

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Jurisdiction over the appeal was subsequently transferred to the RO in Newark, New Jersey. 

In July 2014 the appellant and V.G. testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the electronic claims file. 

This appeal was processed using both the "Virtual VA" and the "Veterans Benefits Management System" (VBMS) paperless claims processing system.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

When this case was previously before the Board in May 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died in March 2012; he was service connected for posttraumatic stress disorder (PTSD), bilateral pes planus, tinnitus, and residuals of left wrist injury.  A total disability based on individual unemployability (TDIU) rating was awarded, effective since February 5, 2004.

2.  The death certificate listed right foot gangrene with cellulitis as the immediate cause of death as due to (or a consequence of) type II diabetes (DM) with peripheral neuropathy (PN); other significant conditions contributing to death, but not resulting in the underlying cause of right foot gangrene with cellulitis were listed as coronary artery disease (CAD), hypertension (HTN), pacemaker, and dementia.  

3.  The Veteran's service-connected disabilities were not the immediate or underlying cause of his death or etiologically related thereto; they did not contribute substantially or materially to his death; they did not combine to cause death; nor did they aide or lend assistance to the production of death.

4.  The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty and for at least 5 years immediately preceding death, nor was he a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2016).

2.  The criteria for entitlement to DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

For a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103 (a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom.  Hupp v. Shinseki, 329 Fed. Appx. 277   (Fed. Cir. May 19, 2009).  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App at 352-53.  An August 2012 letter satisfied VA's duty to notify provisions under Hupp.  Id.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records and post-service treatment records.  To this point, this claim was remanded in May 2015 to obtain all VA treatment records of the Veteran, to specifically include outstanding treatment records from the VA medical center (VAMC) in Lyons, New Jersey.  Subsequently, additional VAMC records were added to VBMS.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appellant was provided a hearing before the undersigned in July 2014.  As there is no allegation that the hearing provided to the appellant was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

In light of the information available, as outlined in the decision below, the Board finds that there is no reasonable possibility that a VA medical opinion would aid in substantiating the claims on appeal.  See 38 U.S.C.A. Â§ 5103A (a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between a current disability and service).  The available evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Legal Criteria and Analysis

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312 (b) (2016).  

For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability causally shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c) (1) (2016).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312 (c) (2) (2016).

The Veteran died in March 2012.  Prior to death, he was service connected for PTSD, bilateral pes planus, tinnitus, and residuals of left wrist injury.  The death certificate listed right foot gangrene with cellulitis as the immediate cause of death as due to (or a consequence of) DM with PN; other significant conditions contributing to death, but not resulting in the underlying cause of right foot gangrene with cellulitis were listed as CAD, HTN, pacemaker, and dementia. 

The Veteran was not service connected for any of the conditions listed in the death certificate as the cause of death or as other significant conditions contributing to the Veteran's death.  Therefore, a preponderance of the evidence is against finding the Veteran's death was directly caused by the Veteran's service-connected disabilities.

The appellant has contended that the service-connected PTSD and foot conditions contributed the Veteran's death.  The appellant also contended in the April 2014  notice of disagreement that the gangrene was the result of frozen feet in service which compromised the Veteran's circulation and contributed to his death.  The appellant is competent to testify what she observed, but not to provide a medical opinion.  The Board finds that the appellant, as a layperson, does not have the requisite medical knowledge, training, or experience to render a competent medical opinion regarding the Veteran's cause of death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Although the appellant is competent to testify as to her observations, whether the Veteran's service-connected disability or disabilities primarily caused or contributed to his death is a complex medical etiological question involving internal and unseen system processes unobservable by the appellant.  See Jandreau, 492 F.3d at 1376-77.  

For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b) (West 2014).

Entitlement to DIC under 38 U.S.C.A. § 1318  

The Veteran died in March 2012; right foot gangrene with cellulitis was the immediate cause of death as due to (or a consequence of) DM with PN.  These listed causes of death were not service-connected disabilities at the time of his death.

Under 38 U.S.C.A. §  1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. §  1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

At the time of the Veteran's death, service connection was in effect for PTSD, rated as 70 percent disabling; bilateral pes planus, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and residuals of left wrist injury, rated as noncompensable.  TDIU was granted from February 5, 2004.  At the time of his death, the 100 percent rating was only in effect for nearly eight years.  It is undisputed that the Veteran was not a former POW and, because he was discharged from active duty in January 1946, the 5-year rule of 38 U.S.C.A. § 1318 has not been satisfied.  

Accordingly, the criteria for establishing DIC under 38 U.S.C.A. § 1318 have not been met, and the claim is denied as a matter of law.  Where the law is dispositive, the claim must be denied on the basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


